Case: 18-10750    Date Filed: 01/14/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-10750
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 8:17-cr-00316-SDM-JSS-3

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

PLINIO ALBERTO OROBIO LANDAZURI,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (January 14, 2019)

Before WILLIAM PRYOR, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      The Government's motion to dismiss this appeal pursuant to the appeal

waiver in Plinio Landazuri's plea agreement is GRANTED. See United States v.
              Case: 18-10750      Date Filed: 01/14/2019   Page: 2 of 2


Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be

enforced if it was made knowingly and voluntarily); United States v. Bascomb, 451
F.3d 1292, 1297 (11th Cir. 2006) (appeal waiver "cannot be vitiated or altered by

comments the court makes during sentencing"); United States v. Grinard-Henry,

399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes

waiver of the right to appeal difficult or debatable legal issues or even blatant

error).




                                           2